    Case
     Case4:18-cv-00247-ALM
          4:18-cv-00247-ALM Document
                             Document174-1
                                      181 Filed
                                           Filed06/17/20
                                                 06/04/20 Page
                                                           Page11ofof11PageID
                                                                        PageID#:#: 4129
                                                                                    4017



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

     JASON LEE VAN DYKE                                     §
      Plaintiff,                                            §
                                                            §
     v.                                                     §    CASE NO. 4:18-CV-00247
                                                            §
     PAUL JOHNSON                                           §
      Movant.


                                                   ORDER

            Before the Court is Movant Criminal District Attorney Paul Johnson’s Motion for

     Protective Order or Alternatively, Request for In Camera Inspection to Federal Rules of Civil

     Procedure 45(d)(3)(A). The Court, after considering the pleadings of the parties filed herein, is

     of the opinion that the following order shall issue:

            It is hereby ORDERED that Movant Criminal District Attorney Paul Johnson’s Motion
.
     for Protective Order or Alternatively, Request for In Camera Inspection Pursuant to Federal

     Rules of Civil Procedure 45(d)(3)(A) is of merit and it is hereby in all things DENIED as moot.

     The Court granted the motion to Quash making this motion moot.

          SIGNED this 17th day of June, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
